NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



RALIEGH SCOTT,                           )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-3804
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed June 19, 2019.

Appeal from the Circuit Court for Lee
County; Thomas S. Reese and Margaret
O. Steinbeck, Judges.

Howard L. Dimmig, II, Public Defender,
and Tosha Cohen, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Robin A. Compton,
Assistant Attorney General, Daytona
Beach, for Appellee.



PER CURIAM.

             Affirmed.

BLACK, SALARIO, and BADALAMENTI, JJ., Concur.